Case 1:16-cv-01090-BAF Document 38 Filed 09/09/19 Page 1 of 2

IN THE UNITED STATES COURT OF FEDERAL CLALVIS

TEMOR S. SHARIFI,

 

Plaintiff
V.
No. 16-1090 L
THE UNITED STATES,
Defendant
NOTICE OF APPEAL

Notice 1s hereby given that lemor 8. Shariii, plaitifi in the above named case, hereby
appeal to the United States Court of appeals for the Federal Circuit from the final judgment

entered in this action on July 11, 2019.

Kespecttully submitted,

re ALL i AG— a a.

‘Carolyn L. Games, Hsquire

1515 Market Street, Suite 1200
Philadelphia, PA 19102

(267) 567-2001

Attorney for Plaintiff

Dated: September 6, 2019
 

 

Page 2 of 2
Filed 09/09/19
Document 38
er -01090-BAF | a a cee ee
Case 1:16-cv

 

PRESS FIRML\ Ba

UNITED STareS
POSTAL SERVICE

TOUT ag ii

‘oar 20439

ipments. Misuse

use in sending Priority Mail Express™ shi

EPI3F © U.S. Postal Service; October 2018; All rights reserved,

> Wr. es
A = = INT (if applicable)

or, Acct, No,

the ./
T Market Sr - _f
al

ided Solely for

and is provid
not for resale,

Ostal Servicee
law. This Packaging is

- *R for availabili — 5 = " cy le
To schedule free _ lie = - naan Holiday Premium Fos
ne, kU > Coa FP Pede
mM § \ a es
: LU Maca 7]. ay a
' ) - —
Wile cnep fon , &

Y of the U.S, p
ral

ion of fede

ZIP + 4° (US. ADDRESSES ONLY) Q oO U z gq
= = — —_—_—_—_—, ——e I
5 a For pickup or USPS Tracking™, visit USPS.com or call 800-222-1814, Pelivery At Elan
= $100.00 insurance included, Aes |

USPS.COM/PIcKYp

AM ="

000006 OD: 12 1/2 x9 1/0

4€ propert

“iolat;

M |
< | —— :
PSN 7690-02-000-9996

may by

This packa.

* Money Back Guarantee to U.s., select APO/FPO/DPo, an
+ Money Back Guarantee for U.s, destinations only,

 
